NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10526

                Plaintiff-Appellee,             D.C. No. 4:12-cr-01677-CKJ

 v.

ROBERT ST. AUBYN SAUNDERS, a.k.a.               MEMORANDUM*
Milton Crooms, a.k.a. Robert S. Saunders,
a.k.a. Robert St. Aubya Saunders, a.k.a.
Michael Williams,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Robert St. Aubyn Saunders appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court denied Saunders’s motion for a sentence reduction, finding

that Saunders was ineligible for a sentence reduction under section 3582(c)(2) and

that, even if he were eligible, a sentence reduction was not warranted under the 18

U.S.C. § 3553(a) sentencing factors. We need not determine whether Saunders is

eligible for a reduction because, even assuming he is eligible, the district court did

not abuse its discretion in concluding that a reduction was not warranted in light of

the totality of the circumstances, including the nature and circumstances of

Saunders’s offense, his extensive criminal history and the continuing risk he poses

to the public, and the significant benefits he obtained from the plea agreement. See

Dillon v. United States, 560 U.S. 817, 826-27 (2010) (sentence reduction under

section 3582(c)(2) is only available if defendant is eligible for a reduction and

district court determines a reduction is warranted under the section 3553(a)

sentencing factors and the circumstances of the case); United States v. Chaney, 581
F.3d 1123, 1125 (9th Cir. 2009) (discretionary denials of sentence reduction

motions are reviewed for abuse of discretion).

       We grant Saunders’s motion requesting leave to file an untimely reply brief.

The Clerk shall file the brief received on December 24, 2018 (Docket Entry No.

25).

       AFFIRMED.




                                           2                                    17-10526